961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Petitioner-Appellee,v.Charles BROWN, 03641-068, Respondent-Appellant.

No. 91-6644.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 18, 1992Decided:  May 4, 1992
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-478-HC-BR)
Elizabeth Manton, Federal Public Defender, G. Alan DuBois, Assistant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Margaret Person Currin, United States Attorney, Eileen G . Coffey, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Charles Brown appeals the district court's order that Brown be committed to the custody of the Attorney General of the United States for treatment in a suitable facility until he is no longer in need of such care and treatment.  18 U.S.C. § 4245 (1988).  We affirm.


2
At a hearing on the United States' Motion to Determine Present Mental Condition of Imprisoned Person, FCI-Butner psychiatrist Dr. Sandra Blakney and court-appointed psychiatrist Dr. Billy Royal testified that Brown suffers from a schizophrenic disorder.  Brown has manifested periods of catatonia as well as delusional thoughts.  Brown's testimony at the hearing was rambling, and his answers to questions frequently were not responsive.


3
Because the district court's finding that Brown suffers from a mental disease for which he is in need of custody for care and treatment was not clearly erroneous, we affirm the decision.   See United States v. Steil, 916 F.2d 485, 487 (8th Cir. 1990).  As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED